Exhibit 10.8
AMENDMENT TO SERVICES AGREEMENT
     THIS AMENDMENT TO SERVICES AGREEMENT (this “Amendment”) is entered into as
of January 1, 2010 (the “Effective Date”) by and between CVR Partners, LP, a
Delaware limited partnership (“MLP”), CVR GP, LLC, a Delaware limited liability
company (“Managing GP”), CVR Special GP, LLC, a Delaware limited liability
company (“Special GP”), and CVR Energy, Inc., a Delaware corporation (“CVR”, and
collectively with MLP, Managing GP and Special GP, the “Parties” and each, a
“Party”).
RECITALS
     The Parties entered into a Services Agreement effective as of October 25,
2007 (the "Agreement”), pursuant to which the CVR agreed to provide the Services
to the Services Recipients. The Parties desire to amend the Agreement in the
manner set forth in this Amendment.
     The parties agree as follows:
     1. Capitalized Terms. Capitalized terms used but not defined herein have
the meanings assigned to them in the Agreement.
     2. Payment Amount. Section 3.01 of the Agreement is amended and restated to
read as follows as of the Effective Date:
     “Section 3.01 Payment Amount. Managing GP shall pay or cause MLP or
Fertilizer to pay, to CVR (or its Affiliates as CVR may direct) the amount of
any direct or indirect expenses incurred by CVR or its Affiliates in connection
with the provision of Services by CVR or its Affiliates (the “Payment Amount”),
in accordance with the following:
     (a) Seconded Personnel. The Payment Amount will include all Personnel Costs
of Seconded Personnel, to the extent attributable to the periods during which
such Seconded Personnel are provided to the Services Recipients.
     (b) Shared Personnel and Administrative Personnel. The Payment Amount will
include a prorata share of all Personnel Costs of Shared Personnel and
Administrative Personnel (including government and public relations), as
determined by CVR on a commercially reasonable basis, based on the percent of
total working time that such respective personnel are engaged in performing any
of the Services.
     (c) Administrative Costs. The Payment amount will include the following:

 



--------------------------------------------------------------------------------



 



     (i) Travel. Travel expenses by Seconded Personnel, Shared Personnel and
Administrative Personnel will be direct charged as applicable.
     (ii) Office Costs. A prorata share of all office costs (including, without
limitation, all costs relating to office leases, equipment leases, supplies,
property taxes and utilities) for all locations of Administrative Personnel,
based on the Fertilizer Payroll Percentage, will be included in the Payment
Amount.
     (iii) Insurance. Insurance premiums will be direct charged to the
applicable insured, provided, however, all insurance premiums for adequate
directors and officers (or equivalent) insurance for any Seconded Personnel or
Shared Personnel, with liability coverage of no less than $15 million, will be
included in the Payment Amount.
     (iv) Outside Services. Services provided by outside vendors (including
audit services, legal services, government and public relation services, and
other services) will first be direct charged where applicable, and a prorata
share of charges for all services that are provided by outside vendors and not
direct charged will be included in the Payment Amount based upon the following
percentages of such charges: audit services — 25%; legal services — 20%; and all
other services — Fertilizer Payroll Percentage.
     (v) Other SGA Costs. A prorata share of all other sales, general and
administrative costs relating to the Services Recipients, based on the
Fertilizer Payroll Percentage, will be included in the Payment Amount.
     (vi) Depreciation and Amortization. A prorata share of depreciation and
amortization relating to all locations of Administrative Personnel, based on the
Fertilizer Payroll Percentage, will be included in the Payment amount following
recognition of such depreciation or amortization as an expense on the books and
records of CVR or its Affiliates.
     (vii) Bank Charges and Interest Expense. Bank charges and interest expense
will be direct charged as applicable.
     (viii) Other Costs. Other costs as reasonably incurred by CVR or its
Affiliates in the provision of Services will be direct charged as applicable.”

2



--------------------------------------------------------------------------------



 



     3. Ratify Agreement. Except as expressly amended hereby, the Agreement will
remain unamended and in full force and effect in accordance with its terms. The
amendments provided herein will be limited precisely as drafted and will not
constitute an amendment of any other term, condition or provision of the
Agreement. References in the Agreement to “Agreement”, “hereof”, “herein”, and
words of similar import are deemed to be a reference to the Agreement as amended
by this Amendment.
     4. Counterparts. This Amendment may be executed in any number of
counterparts, each of which will be deemed to be an original and all of which
constitute one agreement that is binding upon each of the parties,
notwithstanding that all parties are not signatories to the same counterpart.
[signature page follows]

3



--------------------------------------------------------------------------------



 



     The parties have executed this Amendment January 28, 2010, but effective as
of the Effective Date.

                  CVR Partners, LP   CVR Special GP, LLC    
 
               
By:
  CVR GP, LLC,            
 
  its Managing General Partner            
 
               
By:
Name:
  /s/ Kevan A. Vick
 
Kevan A. Vick   By:
Name:   /s/ Edward Morgan
 
Edward Morgan    
Title:
  Executive Vice President and   Title:   Chief Financial Officer    
 
  Fertilizer General Manager            
 
                CVR GP, LLC,   CVR Energy, Inc.    
 
               
By:
Name:
  /s/ Kevan A. Vick
 
Kevan A. Vick   By:
Name:   /s/ Edward Morgan
 
Edward Morgan    
Title:
  Executive Vice President and   Title:   Chief Financial Officer    
 
  Fertilizer General Manager            

 